                               Case 2:21-cv-01261-RFB-NJK Document 18 Filed 08/19/21 Page 1 of 4



                     1 LUCIAN J. GRECO, ESQ.
                       Nevada State Bar No. 10600
                     2 JARED G. CHRISTENSEN, ESQ.
                       Nevada State Bar No. 11538
                     3 ELIZABETH M. DEANE, ESQ.
                       Nevada State Bar No. 13600
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                       1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                       LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                       FACSIMILE: (702) 258-6662
                     7 lgreco@bremerwhyte.com
                       jchristensen@bremerwhyte.com
                     8 edeane@bremerwhyte.com
                   9 Attorneys for Intervenor/Defendant,
                     JAMES RIVER INSURANCE COMPANY
                  10
                  11                                    UNITED STATES DISTRICT COURT
                  12                                        DISTRICT OF NEVADA
                  13
                  14 SVETISLAV JOVANOVIC,                      )        Case No. 2:21-cv-01261-RFB-NJK
                                                               )
                  15                 Plaintiff,                )        STIPULATION AND ORDER FOR
                                                               )        DISMISSAL OF PLAINTIFF’S
                  16            vs.                            )        CLAIMS AGAINST
                                                               )        INTERVENOR/DEFENDANT
                  17        PAMELA SMITH and DOES I - V, and )          JAMES RIVER INSURANCE
                            ROE CORPORATIONS I - V, inclusive, )        COMPANY AND PAMELA
                  18                                           )        SMITH WITH PREJUDICE
                                     Defendants.               )
                  19                                           )
                            AND ALL RELATED ACTIONS AND )
                  20        CLAIMS                             )
                                                               )
                  21
                  22                 COMES NOW, Plaintiff SVETISLAV JOVANOVIC (hereinafter “Plaintiff”),
                  23 by and through his attorney of record, David F. Sampson, Esq. of the LAW OFFICE
                  24 OF DAVID SAMPSON, LLC., and Intervenor/Defendant JAMES RIVER
                  25 INSURANCE COMPANY (hereinater “JAMES RIVER”), by and through its
                  26 attorneys of record, Lucian J. Greco, Jr., Esq., Jared G. Christensen, Esq. and Elizabeth
                  27 M. Deane, Esq. of Bremer Whyte Brown and O’Meara, LLP, and all hereby stipulate
                  28 as follows:
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.611 4836-7217-8164.3
                               Case 2:21-cv-01261-RFB-NJK Document 18 Filed 08/19/21 Page 2 of 4



                     1                                               I.
                     2                                        STIPULATION
                     3               IT IS HEREBY STIPULATED that all of Plaintiff’s claims against Defendant
                     4 JAMES RIVER as set forth in Plaintiff’s First Amended Complaint that was initially
                     5 filed in the Eighth Judicial District Court of Clark County, Nevada, under Case No. A-
                     6 18-782053-C, and which is now currently pending in United States District Court,
                     7 District of Nevada under Case No. 2:21-cv-01261-RFB-NJK are hereby dismissed
                     8 with prejudice;
                     9               IT IS HEREBY FURTHER STIPULATED that Plaintiff agrees to voluntarily
                  10 dismiss with prejudice his claims asserted against Defendant PAMELA SMITH as
                  11 outlined Plaintiff’s First Amended Complaint that was initially filed in the Eighth
                  12 Judicial District Court of Clark County, Nevada, under Case No. A-18-782053-C, and
                  13 which is now currently pending in United States District Court, District of Nevada
                  14 under Case No. 2:21-cv-01261-RFB-NJK. Plaintiff’s dismissal of the claims asserted
                  15 against Defendant PAMELA SMITH is being done pursuant to FRCP 41(a)(1)(A)(i)-
                  16 (ii) as she has never filed an Answer or Motion for Summary Judgment in this case;
                  17                 IT IS HEREBY FURTHER STIPULATED that Plaintiff voluntarily dismisses
                  18 the lawsuit, with prejudice, with each party to bear its own fees and costs.
                  19 Dated this 18th day of August, 2021                  Dated this 18th day of August, 2021
                  20 LAW OFFICE OF DAVID SAMPSON                          BREMER WHYTE BROWN &
                                                                          O’MEARA, LLP
                  21
                  22 By: /s/ David Sampson                                By:
                     David F. Sampson, Esq.                               Lucian J. Greco, Jr, Esq.
                  23
                     Nevada Bar No. 6811                                  Nevada Bar No. 10600
                  24 Attorneys for Plaintiff,                             Jared G. Christensen, Esq.
                     Svetislav Jovanovic                                  Nevada Bar No. 11538
                  25
                                                                          Elizabeth M. Deane, Esq.
                  26                                                      Nevada Bar No. 13600
                                                                          Attorneys for Intervenor/Defendant,
                  27
                                                                          James River Insurance Company
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                            2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.611 4836-7217-8164.3
                               Case 2:21-cv-01261-RFB-NJK Document 18 Filed 08/19/21 Page 3 of 4



                     1                                                  II.
                     2                                               ORDER
                     3               The foregoing stipulation is hereby entered as an Order of the Court.
                     4
                                IT IS SO ORDERED:
                     5
                     6 ___________                                   _____
                                                                     UNITED STATES MAGISTRATE JUDGE
                     7
                                                                     Dated:____
                     8                                                 DATED this 19th day of August, 2021.
                     9
                            Respectfully Submitted By:
                  10
                            BREMER WHYTE BROWN & O’MEARA LLP
                  11
                  12
                  13 ______________________________________
                     LUCIAN J. GRECO, Esq.
                  14 Nevada State Bar No. 10600
                     JARED G. CHRISTENSEN, ESQ.
                  15 Nevada State Bar No. 11538
                     ELIZABETH M. DEANE, ESQ.
                  16 Nevada State Bar No. 13600
                     Attorneys for Intervenor/Defendant,
                  17 James River Insurance Company
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                3
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.611 4836-7217-8164.3
                               Case 2:21-cv-01261-RFB-NJK Document 18 Filed 08/19/21 Page 4 of 4



                     1                                      CERTIFICATE OF SERVICE
                     2               I hereby certify that on this 18th day of August 2021, a true and correct copy of
                     3 the STIPULATION AND ORDER FOR DISMISSAL OF PLAINTIFF’S
                     4 CLAIMS                   AGAINST    INTERVENOR/DEFENDANT                  JAMES       RIVER
                     5 INSURANCE COMPANY AND PAMELA SMITH WITH PREJUDICE was
                     6 served upon all parties requesting notice via the United States District Court CM/ECF
                     7 system.
                     8
                     9
                                                                             Danielle Alvarado, an employee of
                  10                                                         BREMER WHYTE BROWN &
                                                                             O’MEARA, LLP
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                4
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.611 4836-7217-8164.3
